Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 18, 2010                                                                                                Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  139725(71)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway,
                                                                                                                         Justices
  MARIA C. ABAY, Personal Representative of the
  Estate of MIRA E. ABAY,
               Plaintiff/Counter-Defendant-
               Appellant,
                                                                    SC: 139725
  v                                                                 COA: 283624
                                                                    Oakland CC: 2006-075016-CK
  DAIMLERCHRYSLER INSURANCE
  COMPANY,
           Defendant/Counter-Plaintiff/Cross-
           Plaintiff/Third-Party-Appellee,
  and
  DAIMLERCHRYSLER CORPORATION, a/k/a
  CHRYSLER LLC,
           Defendant-Appellee,
  and
  JAMES E. TRENT and KELLY ROSE BROOKS,
             Defendants/Cross-Defendants,
  and
  AUTO CLUB GROUP INSURANCE COMPANY,
  d/b/a AAA MICHIGAN, and ALVIN JEROME TAYLOR,
             Third-Parties.
  ________________________________________


          On order of the Chief Justice, the motion for extension to July 14, 2010 of the time
  for filing of the brief of defendant-appellee is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 18, 2010                     _________________________________________
                                                                               Clerk